Exhibit 10.07

 

NOTE:  Grants made prior to September 2003 (including “reload” stock options
granted in connection with the exercise of stock options originally granted
prior to such date) are made on the following terms or substantially similar
terms.

 

[g124671kwimage002.gif]

 

WELLPOINT HEALTH NETWORKS INC. 1999 STOCK INCENTIVE PLAN

NOTICE OF GRANT OF STOCK OPTION

Revised December 2001

 

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of WellPoint Health Networks Inc. (the
“Corporation”):

 

Optionee:

Leonard D. Schaeffer

 

Grant Date:

 

Vesting Commencement Date:

 

Exercise Price: $                                           per share

 

Number of Option Shares:                                      shares

 

Expiration Date:

 

 

 

 

(Assumes continued Service)

 

 

Type of Option:

Incentive Stock Option

 

 

 

Non-Statutory Stock Option

 

Exercise Schedule:                                              The Option shall
become exercisable with respect to the Option Shares in six (6) successive equal
semi-annual installments over Optionee’s period of continued Service, with the
first such installment to become exercisable upon Optionee’s completion of six
(6) months of Service measured from the Vesting Commencement

 

--------------------------------------------------------------------------------


 

Date, subject to acceleration under the limited circumstances set forth in the
attached Stock Option Agreement.  If Optionee ceases Service, the Option will
not become exercisable with respect to any Option Shares for which it was not
exercisable immediately before such cessation and the Option will terminate,
except to the limited extent provided in the attached Stock Option Agreement.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the WellPoint Health Networks Inc. 1999 Stock
Incentive Plan (the “Plan”).  Optionee further agrees to be bound by the terms
of the Plan and the terms of the Option as set forth in the Stock Option
Agreement attached hereto as Exhibit A.

 

A copy of the Plan is available upon request made to the Corporate Secretary at
the Corporation’s principal offices.

 

No Employment or Service Contract.  Nothing in this Notice or in the attached
Stock Option Agreement or Plan shall confer upon Optionee any rights to continue
in Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with or without cause; provided that nothing herein shall negate the
terms of any written employment agreement executed by the parties.

 

Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

 

                   , 20

Date

 

 

WELLPOINT HEALTH NETWORKS INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENTS

Exhibit A – Stock Option Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

[g124671kwimage002.gif]

 

WELLPOINT HEALTH NETWORKS INC. 1999 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

RECITALS

 

A.                                    Optionee is to render valuable services to
the Corporation (or a Parent or Subsidiary), and this Agreement is executed
pursuant to the Plan in connection with the Corporation’s grant of an option to
Optionee.

 

B.                                    All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.                                       GRANT OF OPTION.  THE CORPORATION
HEREBY GRANTS TO OPTIONEE, AS OF THE GRANT DATE, AN OPTION TO PURCHASE UP TO THE
NUMBER OF OPTION SHARES SPECIFIED IN THE GRANT NOTICE.  THE OPTION SHARES SHALL
BE PURCHASABLE FROM TIME TO TIME DURING THE OPTION TERM SPECIFIED IN PARAGRAPH 2
AT THE EXERCISE PRICE.

 


2.                                       OPTION TERM.  THIS OPTION SHALL HAVE A
TERM OF TEN (10) YEARS MEASURED FROM THE GRANT DATE AND SHALL EXPIRE AT THE
CLOSE OF BUSINESS ON THE EXPIRATION DATE, UNLESS SOONER TERMINATED IN ACCORDANCE
WITH THE OTHER PROVISIONS OF THIS AGREEMENT.

 


3.                                       TRANSFERABILITY.  DURING THE LIFETIME
OF OPTIONEE, THIS OPTION WILL BE EXERCISABLE ONLY BY OPTIONEE AND WILL NOT BE
ASSIGNABLE OR TRANSFERABLE BY OPTIONEE OTHERWISE THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION FOLLOWING OPTIONEE’S DEATH.

 


4.                                       DATES OF EXERCISE.  THIS OPTION SHALL
BECOME EXERCISABLE FOR THE OPTION SHARES IN ONE OR MORE INSTALLMENTS AS
SPECIFIED IN THE GRANT NOTICE OR AS OTHERWISE SPECIFIED IN PARAGRAPH 6 HEREOF. 
AS THE OPTION BECOMES EXERCISABLE FOR SUCH INSTALLMENTS, THOSE INSTALLMENTS
SHALL ACCUMULATE AND THE OPTION SHALL REMAIN EXERCISABLE FOR THE ACCUMULATED
INSTALLMENTS UNTIL THE EXPIRATION DATE OR SOONER TERMINATION OF THE OPTION TERM
UNDER THE OTHER PROVISIONS OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


5.                                       CESSATION OF SERVICE.  SUBJECT TO
PARAGRAPH 6 BELOW, IF OPTIONEE CEASES SERVICE BEFORE THE EXPIRATION DATE, THE
OPTION TERM SPECIFIED IN PARAGRAPH 2 SHALL IMMEDIATELY TERMINATE (AND THIS
OPTION SHALL CEASE TO BE OUTSTANDING), EXCEPT THAT, TO THE EXTENT THAT THIS
OPTION WAS EXERCISABLE ON THE DATE OF TERMINATION OF SERVICE, SUCH OPTION MAY BE
EXERCISED FOLLOWING SUCH CESSATION OF SERVICE TO THE EXTENT SET FORTH BELOW:

 

(I)                                     SHOULD OPTIONEE CEASE SERVICE FOR ANY
REASON (OTHER THAN DEATH, RETIREMENT, PERMANENT DISABILITY OR TERMINATION FOR
CAUSE) WHILE THIS OPTION IS OUTSTANDING, THEN OPTIONEE SHALL HAVE A PERIOD OF
FORTY-FIVE (45) DAYS (COMMENCING WITH THE DATE OF SUCH CESSATION OF SERVICE)
DURING WHICH TO EXERCISE THIS OPTION, BUT IN NO EVENT SHALL THIS OPTION BE
EXERCISABLE AT ANY TIME AFTER THE EXPIRATION DATE.

 

(II)                                  SHOULD OPTIONEE DIE WHILE THIS OPTION IS
OUTSTANDING, THEN THE PERSONAL REPRESENTATIVE OF OPTIONEE’S ESTATE OR THE PERSON
OR PERSONS TO WHOM THE OPTION IS TRANSFERRED PURSUANT TO OPTIONEE’S WILL OR IN
ACCORDANCE WITH THE LAWS OF DESCENT AND DISTRIBUTION SHALL HAVE THE RIGHT TO
EXERCISE THIS OPTION AT ANY TIME ON OR PRIOR TO THE EXPIRATION DATE.

 

(III)                               SHOULD OPTIONEE CEASE SERVICE BY REASON OF
RETIREMENT OR PERMANENT DISABILITY WHILE THIS OPTION IS OUTSTANDING, THEN
OPTIONEE MAY EXERCISE THIS OPTION AT ANY TIME ON OR PRIOR TO THE EXPIRATION
DATE.

 

(IV)                              SHOULD OPTIONEE’S SERVICE BE TERMINATED BY A
TERMINATION FOR CAUSE, THEN THIS OPTION SHALL TERMINATE IMMEDIATELY AND CEASE TO
REMAIN OUTSTANDING.

 

(V)                                 DURING THE LIMITED PERIOD OF POST-SERVICE
EXERCISABILITY, THIS OPTION MAY NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN
THE NUMBER OF VESTED OPTION SHARES FOR WHICH THE OPTION IS EXERCISABLE AT THE
TIME OF OPTIONEE’S CESSATION OF SERVICE.  UPON THE EXPIRATION OF SUCH LIMITED
EXERCISE PERIOD OR (IF EARLIER) UPON THE EXPIRATION DATE, THIS OPTION SHALL
TERMINATE AND CEASE TO BE OUTSTANDING FOR ANY VESTED OPTION SHARES FOR WHICH THE
OPTION HAS NOT BEEN EXERCISED.  TO THE EXTENT OPTIONEE IS NOT VESTED IN THE
OPTION SHARES AT THE TIME OF OPTIONEE’S CESSATION OF SERVICE, THIS OPTION SHALL
IMMEDIATELY TERMINATE AND CEASE TO BE OUTSTANDING WITH RESPECT TO THOSE SHARES.

 


6.                                      SPECIAL ACCELERATION AND TERMINATION OF
OPTION.

 

(A)                                  ACCELERATED VESTING ON CHANGE IN CONTROL OR
CORPORATE TRANSACTION.  THIS OPTION SHALL BECOME IMMEDIATELY EXERCISABLE WITH
RESPECT TO ALL OPTION SHARES WITH RESPECT TO

 

2

--------------------------------------------------------------------------------


 

WHICH THIS OPTION IS OUTSTANDING UPON A CHANGE IN CONTROL OR, IN THE CASE OF A
CHANGE IN CONTROL DESCRIBED IN SUBPARAGRAPHS (II) AND (IV) OF THE DEFINITION OF
CHANGE IN CONTROL, IMMEDIATELY BEFORE SUCH CHANGE IN CONTROL, IN WHICH CASE THE
CORPORATION SHALL USE ITS BEST EFFORTS TO GIVE OPTIONEE AT LEAST 10 DAYS ADVANCE
NOTICE OF SUCH CHANGE IN CONTROL.  THIS OPTION SHALL BECOME IMMEDIATELY
EXERCISABLE WITH RESPECT TO ALL OPTION SHARES IMMEDIATELY BEFORE A CORPORATE
TRANSACTION IF THE OPTION IS NOT THEREAFTER CONTINUED, ASSUMED OR REPLACED WITH
A COMPARABLE OPTION BY THE SURVIVING ENTITY OR A PARENT THEREOF. IF THIS OPTION
IS DESIGNATED A NON-STATUTORY STOCK OPTION IN THE GRANT NOTICE AND THIS OPTION
IS NOT ASSUMED OR REPLACED WITH A COMPARABLE OPTION BY THE SURVIVING ENTITY OR A
PARENT THEREOF FOLLOWING A CHANGE IN CONTROL OR A CORPORATE TRANSACTION, THEN,
IN ADDITION TO ACCELERATED EXERCISABILITY, OPTIONEE SHALL BE ENTITLED TO A LUMP
SUM CASH PAYMENT EQUAL TO THE BLACK-SHOLES VALUE (DETERMINED IMMEDIATELY BEFORE
THE DATE OF THE CHANGE IN CONTROL OR CORPORATE TRANSACTION, ASSUMING THAT THE
TRANSACTION WOULD NOT OCCUR) OF AN OPTION WITH THE SAME TERMS OF THIS OPTION,
BUT WITH A PER SHARE EXERCISE PRICE EQUAL TO THE FAIR MARKET VALUE OF A SHARE OF
COMMON STOCK ON SUCH DATE.  NO SUCH LUMP SUM CASH PAYMENT WILL BE PAID IF THE
OPTION IS DESIGNATED AN INCENTIVE STOCK OPTION IN THE GRANT NOTICE.  THE
ASSUMPTIONS AS TO OPTION TERM, STOCK VOLATILITY, DIVIDEND YIELD AND RISK-FREE
INTEREST RATE USED IN MAKING THE BLACK-SHOLES COMPUTATION WILL BE THE SAME AS
THOSE USED BY THE CORPORATION IN DISCLOSING THE FAIR VALUE OF OPTIONS IN THE
CORPORATION’S MOST RECENTLY (AS OF THE DATE OF COMPUTATION) PUBLISHED FINANCIAL
STATEMENTS, PROVIDED THAT THE ASSUMED TERM FOR ANY OPTION WITH RESPECT TO WHICH
A PAYMENT IS MADE WILL NOT BE LONGER THAN THE REMAINING TERM OF SUCH OPTION.

 

(b)                                 Acceleration of Vesting and Extension of
Term Upon Corporate Transaction Terminations.  If Optionee’s Service ceases by
reason of an Involuntary Termination or Constructive Termination within
thirty-six (36) months following a Corporate Transaction, then (i) this Option,
to the extent not previously exercisable, shall become immediately exercisable
with respect to all Option Shares with respect to which this Option is then
outstanding and (ii) Optionee shall have a period of thirty-six (36) months
(commencing with the date of such cessation of Service) during which to exercise
this option, but in no event shall this option be exercisable at any time after
the Expiration Date.  If Optionee dies within such post-Service exercise period,
this Option, to the extent still outstanding, may be exercised at any time
before the expiration of such period by the personal representative of
Optionee’s estate or the person or persons to whom the option is transferred
pursuant to Optionee’s will or in accordance with the laws of descent and
distribution.

 

(c)                                  Accelerated Vesting on Involuntary
Termination without Cause or Constructive Termination.  This option shall become
immediately exercisable with respect to all Option Shares with respect to which
this Option is outstanding in the event that Optionee is subject to an
involuntary termination without cause (as provided in Section 7.e of the
Employment Agreement dated as of February 10, 1999, by and between Optionee and
the Corporation (the “Employment Agreement”)) or a Constructive Termination (as
defined in the Employment Agreement).

 

3

--------------------------------------------------------------------------------


 

(d)                                 Accelerated Vesting on Death, Retirement or
Permanent Disability.  If Optionee ceases Service before the Expiration Date as
a result of Optionee’s death, Retirement or Permanent Disability, than this
option shall as of the date of cessation of Service become exercisable with
respect to the installments (if any) that would have become exercisable during
the immediately succeeding one-year period.

 

(e)                                  Adjustments.  If this option is assumed in
connection with a corporate transaction, then this option shall be appropriately
adjusted, immediately after such corporate transaction, to apply to the number
and class of securities which would have been issuable to Optionee in
consummation of such corporate transaction had the option been exercised
immediately prior to such corporate transaction, and appropriate adjustments
shall also be made to the Exercise Price, provided the aggregate Exercise Price
shall remain the same.

 

(f)                                    No Impairment of Rights.  This Agreement
shall not in any way affect the right of the Corporation to adjust, reclassify,
reorganize or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

 


7.                                       ADJUSTMENT IN OPTION SHARES.  SHOULD
ANY CHANGE BE MADE TO THE COMMON STOCK BY REASON OF ANY STOCK SPLIT, STOCK
DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE OF SHARES OR OTHER
CHANGE AFFECTING THE OUTSTANDING COMMON STOCK AS A CLASS WITHOUT THE
CORPORATION’S RECEIPT OF CONSIDERATION, THE PLAN ADMINISTRATOR SHALL MAKE
APPROPRIATE ADJUSTMENTS TO (I) THE TOTAL NUMBER AND/OR CLASS OF SECURITIES
SUBJECT TO THIS OPTION AND (II) THE EXERCISE PRICE IN ORDER TO REFLECT SUCH
CHANGE AND THEREBY PRECLUDE A DILUTION OR ENLARGEMENT OF BENEFITS HEREUNDER.

 


8.                                       STOCKHOLDER RIGHTS.  THE HOLDER OF THIS
OPTION SHALL NOT HAVE ANY STOCKHOLDER RIGHTS WITH RESPECT TO THE OPTION SHARES
UNTIL SUCH PERSON SHALL HAVE EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND
BECOME A HOLDER OF RECORD OF THE PURCHASED SHARES.

 


9.                                       MANNER OF EXERCISING OPTION.

 

(A)                                  IN ORDER TO EXERCISE THIS OPTION WITH
RESPECT TO ALL OR ANY PART OF THE OPTION SHARES FOR WHICH THIS OPTION IS AT THE
TIME EXERCISABLE, OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THE
OPTION) MUST TAKE THE FOLLOWING ACTIONS:

 

(I)                                     EXECUTE AND DELIVER TO THE CORPORATION A
NOTICE OF EXERCISE FOR THE OPTION SHARES FOR WHICH THE OPTION IS EXERCISED.

 

(II)                                  PAY THE AGGREGATE EXERCISE PRICE FOR THE
PURCHASED SHARES IN ONE OR MORE OF THE FOLLOWING FORMS:

 

4

--------------------------------------------------------------------------------


 

(A)                              CASH OR CHECK MADE PAYABLE TO THE CORPORATION;

 

(B)                                SHARES OF COMMON STOCK HELD BY OPTIONEE (OR
ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) FOR THE REQUISITE PERIOD
NECESSARY TO AVOID A CHARGE TO THE CORPORATION’S EARNINGS FOR FINANCIAL
REPORTING PURPOSES AND VALUED AT FAIR MARKET VALUE ON THE EXERCISE DATE; OR

 

(C)                                THROUGH A SPECIAL SALE AND REMITTANCE
PROCEDURE (TO THE EXTENT THAT THE CORPORATION HAS ESTABLISHED SUCH A PROCEDURE
AT THE TIME OF EXERCISE) PURSUANT TO WHICH OPTIONEE (OR ANY OTHER PERSON OR
PERSONS EXERCISING THE OPTION) SHALL CONCURRENTLY PROVIDE IRREVOCABLE
INSTRUCTIONS, IN SUCH FORM AS THE CORPORATION SHALL SPECIFY, (I) TO A
CORPORATION-DESIGNATED BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE OF THE
PURCHASED SHARES AND REMIT TO THE CORPORATION, OUT OF THE SALE PROCEEDS
AVAILABLE ON THE SETTLEMENT DATE, SUFFICIENT FUNDS TO COVER THE AGGREGATE
EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES PLUS ALL APPLICABLE FEDERAL,
STATE AND LOCAL INCOME AND EMPLOYMENT TAXES REQUIRED TO BE WITHHELD BY THE
CORPORATION BY REASON OF SUCH EXERCISE AND (II) TO THE CORPORATION TO DELIVER
THE CERTIFICATES FOR THE PURCHASED SHARES DIRECTLY TO SUCH BROKERAGE FIRM IN
ORDER TO COMPLETE THE SALE.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.

 

(III)                               FURNISH TO THE CORPORATION APPROPRIATE
DOCUMENTATION THAT THE PERSON OR PERSONS EXERCISING THE OPTION (IF OTHER THAN
OPTIONEE) HAVE THE RIGHT TO EXERCISE THIS OPTION.

 

(IV)                              MAKE APPROPRIATE ARRANGEMENTS WITH THE
CORPORATION (OR PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) FOR THE
SATISFACTION OF ALL FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX
WITHHOLDING REQUIREMENTS APPLICABLE TO THE OPTION EXERCISE.

 

(B)                                 AS SOON AS PRACTICAL AFTER THE EXERCISE
DATE, THE CORPORATION SHALL ISSUE TO OR ON BEHALF OF OPTIONEE (OR ANY OTHER
PERSON OR PERSONS EXERCISING THIS OPTION) A CERTIFICATE FOR THE PURCHASED OPTION
SHARES, WITH THE APPROPRIATE LEGENDS AFFIXED THERETO.

 

(C)                                  IN NO EVENT MAY THIS OPTION BE EXERCISED
FOR ANY FRACTIONAL SHARES.

 

5

--------------------------------------------------------------------------------


 


10.                                 COMPLIANCE WITH LAWS AND REGULATIONS.

 

The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of Federal and State securities law relating thereto.

 


11.                                 SUCCESSORS AND ASSIGNS.  EXCEPT TO THE
EXTENT OTHERWISE PROVIDED IN PARAGRAPHS 3 AND 6, THE PROVISIONS OF THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE CORPORATION
AND ITS SUCCESSORS AND ASSIGNS AND OPTIONEE, OPTIONEE’S ASSIGNS AND THE LEGAL
REPRESENTATIVES, HEIRS AND LEGATEES OF OPTIONEE’S ESTATE.

 


12.                                 NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR
DELIVERED TO THE CORPORATION UNDER THE TERMS OF THIS AGREEMENT SHALL, UNLESS
OTHERWISE AUTHORIZED BY THE CORPORATION IN WRITING, BE IN WRITING AND ADDRESSED
TO THE CORPORATION AT ITS PRINCIPAL CORPORATE OFFICES.  ANY NOTICE REQUIRED TO
BE GIVEN OR DELIVERED TO OPTIONEE SHALL BE IN WRITING AND ADDRESSED TO OPTIONEE
AT THE ADDRESS INDICATED BELOW OPTIONEE’S SIGNATURE LINE ON THE GRANT NOTICE. 
ALL NOTICES SHALL BE DEEMED EFFECTIVE UPON PERSONAL DELIVERY OR UPON DEPOSIT IN
THE U.S. MAIL, POSTAGE PREPAID AND PROPERLY ADDRESSED TO THE PARTY TO BE
NOTIFIED.

 


13.                                 CONSTRUCTION.  THIS AGREEMENT AND THE OPTION
EVIDENCED HEREBY ARE MADE AND GRANTED PURSUANT TO THE PLAN AND ARE IN ALL
RESPECTS LIMITED BY AND SUBJECT TO THE TERMS OF THE PLAN.  ALL DECISIONS OF THE
PLAN ADMINISTRATOR WITH RESPECT TO ANY QUESTION OR ISSUE ARISING UNDER THE PLAN
OR THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON ALL PERSONS HAVING AN
INTEREST IN THIS OPTION.

 


14.                                 GOVERNING LAW.  THE INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF CALIFORNIA WITHOUT RESORT TO THAT STATE’S CONFLICT-OF-LAWS RULES.

 


15.                                 EXCESS SHARES.  IF THE OPTION SHARES COVERED
BY THIS AGREEMENT EXCEED, AS OF THE GRANT DATE, THE NUMBER OF SHARES OF COMMON
STOCK WHICH MAY WITHOUT STOCKHOLDER APPROVAL BE ISSUED UNDER THE PLAN, THEN THIS
OPTION SHALL BE VOID WITH RESPECT TO SUCH EXCESS SHARES, UNLESS STOCKHOLDER
APPROVAL OF AN AMENDMENT SUFFICIENTLY INCREASING THE NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UNDER THE PLAN IS OBTAINED IN ACCORDANCE WITH THE PROVISIONS OF
THE PLAN.

 


16.                                 ADDITIONAL TERMS APPLICABLE TO AN INCENTIVE
OPTION.  IN THE EVENT THIS OPTION IS DESIGNATED AN INCENTIVE OPTION IN THE GRANT
NOTICE, THE FOLLOWING TERMS AND CONDITIONS SHALL ALSO APPLY TO THE GRANT:

 

6

--------------------------------------------------------------------------------


 

(I)                                     THIS OPTION SHALL CEASE TO QUALIFY FOR
FAVORABLE TAX TREATMENT AS AN INCENTIVE OPTION IF (AND TO THE EXTENT) THIS
OPTION IS EXERCISED FOR ONE OR MORE OPTION SHARES: (A) MORE THAN THREE (3)
MONTHS AFTER THE DATE OPTIONEE CEASES TO BE AN EMPLOYEE FOR ANY REASON OTHER
THAN DEATH OR PERMANENT DISABILITY OR (B) MORE THAN TWELVE (12) MONTHS AFTER THE
DATE OPTIONEE CEASES TO BE AN EMPLOYEE BY REASON OF PERMANENT DISABILITY.

 

(II)                                  NO INSTALLMENT UNDER THIS OPTION SHALL
QUALIFY FOR FAVORABLE TAX TREATMENT AS AN INCENTIVE OPTION IF (AND TO THE
EXTENT) THE AGGREGATE FAIR MARKET VALUE (DETERMINED AT THE GRANT DATE) OF THE
COMMON STOCK FOR WHICH SUCH INSTALLMENT FIRST BECOMES EXERCISABLE HEREUNDER
WOULD, WHEN ADDED TO THE AGGREGATE VALUE (DETERMINED AS OF THE RESPECTIVE DATE
OR DATES OF GRANT) OF ANY EARLIER INSTALLMENTS OF THE COMMON STOCK AND ANY OTHER
SECURITIES FOR WHICH THIS OPTION OR ANY OTHER INCENTIVE OPTIONS GRANTED TO
OPTIONEE PRIOR TO THE GRANT DATE (WHETHER UNDER THE PLAN OR ANY OTHER OPTION
PLAN OF THE CORPORATION OR ANY PARENT OR SUBSIDIARY) FIRST BECOME EXERCISABLE
DURING THE SAME CALENDAR YEAR, EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000) IN
THE AGGREGATE.  SHOULD SUCH ONE HUNDRED THOUSAND DOLLAR ($100,000) LIMITATION BE
EXCEEDED IN ANY CALENDAR YEAR, THIS OPTION SHALL NEVERTHELESS BECOME EXERCISABLE
FOR THE EXCESS SHARES IN SUCH CALENDAR YEAR AS A NON-STATUTORY OPTION.

 

(III)                               SHOULD THE EXERCISABILITY OF THIS OPTION BE
ACCELERATED (E.G., AS A RESULT OF A CHANGE IN CONTROL), THEN THIS OPTION SHALL
QUALIFY FOR FAVORABLE TAX TREATMENT AS AN INCENTIVE OPTION ONLY TO THE EXTENT
THE AGGREGATE FAIR MARKET VALUE (DETERMINED AT THE GRANT DATE) OF THE COMMON
STOCK FOR WHICH THIS OPTION FIRST BECOMES EXERCISABLE IN THE CALENDAR YEAR IN
WHICH SUCH ACCELERATION OF EXERCISABILITY OCCURS DOES NOT, WHEN ADDED TO THE
AGGREGATE VALUE (DETERMINED AS OF THE RESPECTIVE DATE OR DATES OF GRANT) OF THE
COMMON STOCK OR OTHER SECURITIES FOR WHICH THIS OPTION OR ONE OR MORE OTHER
INCENTIVE OPTIONS GRANTED TO OPTIONEE PRIOR TO THE GRANT DATE (WHETHER UNDER THE
PLAN OR ANY OTHER OPTION PLAN OF THE CORPORATION OR ANY PARENT OR SUBSIDIARY)
FIRST BECOME EXERCISABLE DURING THE SAME CALENDAR YEAR, EXCEED ONE HUNDRED
THOUSAND DOLLARS ($100,000) IN THE AGGREGATE.  SHOULD THE APPLICABLE ONE HUNDRED
THOUSAND DOLLAR ($100,000) LIMITATION BE EXCEEDED IN THE CALENDAR YEAR OF SUCH
ACCELERATION OF EXERCISABILITY, THE OPTION MAY NEVERTHELESS BE EXERCISED FOR THE
EXCESS SHARES IN SUCH CALENDAR YEAR AS A NON-STATUTORY OPTION.

 

(IV)                              SHOULD OPTIONEE HOLD, IN ADDITION TO THIS
OPTION, ONE OR MORE OTHER OPTIONS TO PURCHASE COMMON STOCK WHICH BECOME
EXERCISABLE FOR THE FIRST TIME IN THE SAME CALENDAR YEAR AS THIS OPTION, THEN
THE FOREGOING LIMITATIONS ON THE EXERCISABILITY OF SUCH OPTIONS AS INCENTIVE
OPTIONS SHALL BE APPLIED ON THE BASIS OF THE ORDER IN WHICH SUCH OPTIONS ARE
GRANTED.

 

7

--------------------------------------------------------------------------------


 

17.                                 Grant of Reload Option.  If (i) this option
is exercised by the Optionee (and not a transferee) for fully vested shares
while the Optionee remains employed by the Corporation (or a Parent or
Subsidiary) and (ii) the Exercise Price of this Option (or the statutory tax
withholding obligations thereto) is paid, in whole or in part, in shares of
Common Stock delivered to the Corporation by the Optionee (which shares must
have been held by Optionee for such minimum period as may then be required to
prevent the Corporation from incurring a charge to earnings) or withheld from
shares otherwise issuable upon exercise, the Optionee will automatically be
granted a new option (the “Reload Option”) covering the number of shares so
delivered or withheld.  The terms of such Reload Option shall be the same as
this Option (including the right to further grants of Reload Options upon
qualifying exercises), except that the Exercise Price of the Reload Option shall
be the Fair Market Value of one share of Common Stock on the date of grant of
the Reload Option and the term of the Reload Option shall be equal to the
remaining term of this Option.  Notwithstanding the foregoing sentences of this
paragraph, no Reload Option shall granted with respect to any exercise of this
Option or any Reload Option occurring after the ninth anniversary of the Grant
Date, and a Reload Option shall be granted under this Option or any Reload
Option no more frequently than once per calendar quarter (or such other period
as the Committee in its sole discretion shall determine).  The Committee may
from time to time adopt administrative procedures or additional restrictions
applicable to the grant and terms of any Reload Option granted hereunder.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT I

 

NOTICE OF EXERCISE

 

I hereby notify WellPoint Health Networks Inc. (the “Corporation”) that I elect
to purchase           shares of the Corporation’s Common Stock (the “Purchased
Shares”) at the option exercise price of $           per share (the “Exercise
Price”) pursuant to that certain option (the “Option”) granted to me under the
Corporation’s 1999 Stock Incentive Plan on                       ,             .

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise.  Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price (if and to the extent such
procedure has been established by the Corporation).

 

 

                                        , 20  

Date

 

 

 

 

 

 

Optionee

 

 

 

 

 

Address:

 

 

 

 

 

 

Print name in exact manner it is to appear on the stock certificate:

 

 

 

 

 

 

 

Address to which certificate is to be sent, if different from address above:

 

 

 

 

 

 

 

 

 

Social Security Number:

 

 

 

9

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 


A.                                   AFFILIATED GROUP SHALL MEAN THE CORPORATION
AND ALL OF ITS SUBSIDIARIES AND PARENTS.

 


B.                                     AGREEMENT SHALL MEAN THIS STOCK OPTION
AGREEMENT.

 


C.                                     BOARD SHALL MEAN THE CORPORATION’S BOARD
OF DIRECTORS.

 

D.                                    Change in Control shall mean one or more
of the following:

 

(i)                                     The acquisition, directly or indirectly
by any person or related group of persons (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), but
other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under, control with the Corporation, of beneficial
ownership (as defined in Rule 13d-3 of the Exchange Act) of securities of the
Corporation that result in such person or related group of persons beneficially
owning securities representing 40% or more of the combined voting power of the
Corporation’s then-outstanding securities;

 

(ii)                                  A merger or consolidation to which the
Corporation is a party, if (A) the beneficial owners of the Corporation’s
securities immediately before the transaction, do not, immediately after the
transaction, have beneficial ownership of securities of the surviving entity or
parent thereof representing at least 50% of the combined voting power of the
then-outstanding securities of the surviving entity or parent, and (B) the
directors of the Corporation immediately prior to consummation of the
transaction do not constitute at least a majority of the board of directors of
the surviving entity or parent upon consummation of the transaction (for this
purpose, any change in director composition that is anticipated or pursuant to
an understanding or agreement in connection with a transaction will be deemed to
have occurred at the time of the transaction);

 

(iii)                               A change in the composition of the Board
over a period of thirty-six (36) consecutive months or less such that a majority
of the Board members ceases by reason of one or more contested elections for
Board membership, to be comprised of individuals who either (a) have been Board
members since the beginning of such period or (b) have been elected or nominated
for election as Board members during such period by at least a majority of the
Board members described in clause (a) who were still in office at the time the
Board approved such election or nomination; or

 

10

--------------------------------------------------------------------------------


 

(iv)                              The sale, transfer or other disposition of all
or substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation unless (A) the beneficial owners of the
Corporation’s securities immediately before the transaction have, immediately
after the transaction, beneficial ownership of securities representing at least
50% of the combined voting power of the then-outstanding securities of the
entity acquiring the Corporation’s assets, or (B) the directors of the
Corporation immediately prior to consummation of the transaction constitute a
majority of the board of directors of the entity acquiring the Corporation’s
assets upon consummation of the transaction (for this purpose, any change in
director composition that is anticipated or pursuant to an understanding or
agreement in connection with a transaction will be deemed to have occurred at
the time of the transaction).

 

E.                                      Code shall mean the Internal Revenue
Code of 1986, as amended.

 

F.                                      Common Stock shall mean the
Corporation’s common stock.

 

G.                                     Constructive Termination shall mean
(except as set forth in Section 6(c)) one or more of the following:

 

(i)                                     A material reduction in the duties,
responsibilities, status, reporting responsibilities, titles or offices that
Optionee had with the Affiliated Group immediately before such reduction;

 

(ii)                                  Reduction by more than 10% of the total
annual cash compensation (including base salary and target bonuses) that
Optionee was eligible to receive from all members of the Affiliated Group
immediately before the reduction except a reduction that both (a) is consistent
with an across-the-board reduction in the salaries of senior officers of the
Affiliated Group and (b) is not implemented on or after, or in contemplation of,
a Corporate Transaction;

 

(iii)                             A change in Optionee’s principal place of
Service with the Affiliated Group such that the Optionee’s one-way commute will
be increased by more than 35 miles; or

 

(iv)                              A requirement that Optionee spend an average
of two or more days per week at a place of Service other than his or her
principal place of Service if the average ground commute to such additional
place of Service from Optionee’s primary residence, during normal commute hours,
is longer than two hours; provided that Optionee has not, in advance and in
writing, agreed to such requirement in connection with assuming or retaining a
specific position;

 

(v)                                 The failure of any successor to the
Corporation by merger, consolidation or acquisition of all or substantially all
of the business of the Corporation to assume the Corporation’s obligations under
any severance plan, arrangement or agreement (including one relating to a
control or other corporate transaction) applicable to the Optionee.

 

11

--------------------------------------------------------------------------------


 

However, a Constructive Termination will not be deemed to have occurred unless
(A) within sixty (60) days of the occurrence that Optionee deems to be a
Constructive Termination, Optionee notifies the Corporation in writing that he
or she has experienced a Constructive Termination, which notice describes the
event that Optionee believes constitutes a Constructive Termination, (B) the
Corporation has not, within fifteen (15) days of receipt of such notice,
corrected the circumstance that would otherwise result in a Constructive
Termination, and (C) Optionee terminates his or her Service within ninety (90)
days of such 15-day period.

 

H.                                    Corporate Transaction shall mean one or
more of the following:

 

(i)                                     The acquisition, directly or indirectly
by any person or related group of persons (as such term is used in Sections
13(d) and 14(d) of the Exchange Act), but other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under, control
with the Corporation, of beneficial ownership (as defined in Rule 13d-3 of the
Exchange Act) of securities of the Corporation that results in such person or
related group of persons beneficially owning securities representing 40% or more
of the combined voting power of the Corporation’s then-outstanding securities;

 

(ii)                                  A merger, recapitalization, consolidation
or similar transaction to which the Corporation is a party or the sale, transfer
or other disposition of all or substantially all of the Corporation’s assets if,
in either case, the beneficial owners of the Corporation’s securities
immediately before the transaction do not have, immediately after the
transaction, beneficial ownership of securities representing at least 60% of the
combined voting power of the then-outstanding securities of the surviving entity
or the entity acquiring the Corporation’s assets, as the case may be, or a
parent thereof; or

 

(iii)                               A merger, recapitalization, consolidation or
similar transaction to which the Corporation is a party or the sale, transfer or
other disposition of all or substantially all of the Corporation’s assets if, in
either case, the directors of the Corporation immediately prior to consummation
of the transaction do not, upon consummation of the transaction, constitute at
least a majority of the board of directors of the surviving entity or the entity
acquiring the Corporation’s assets, as the case may be, or a parent thereof (for
this purpose, any change in director composition that is anticipated or pursuant
to an understanding or agreement in connection with a transaction will be deemed
to have occurred at the time of the transaction.

 

I.                                         Corporation shall mean WellPoint
Health Networks Inc., a Delaware corporation.

 

J.                                        Employee shall mean an individual who
is in the employ of the Corporation (or any Parent or Subsidiary), subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.

 

12

--------------------------------------------------------------------------------


 

K.                                    Exercise Date shall mean the date on which
the option shall have been exercised in accordance with Paragraph 9 of the
Agreement.

 

L.                                      Exercise Price shall mean the exercise
price per share as specified in the Grant Notice.

 

M.                                 Expiration Date shall mean the date on which
the option expires as specified in the Grant Notice.

 

N.                                    Fair Market Value per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

(i)  National Exchange.  If the Common Stock is at the time listed or admitted
to trading on any national stock exchange, then the Fair Market Value will be
the closing selling price per share of Common Stock on the day before the date
in question on the stock exchange determined by the Administrator to be the
primary market for the Common Stock, as such price is officially quoted in the
composite tape of transactions on such exchange.  If there is no reported sale
of Common Stock on such exchange on the day before the date in question, then
the Fair Market Value will be the closing selling price on the exchange on the
last preceding date for which such quotation exists.

 

(ii)  NASDAQ.  If the Common Stock is not at the time listed or admitted to
trading on any national stock exchange but is traded in the over-the-counter
market,  the Fair Market Value will be the mean between the highest bid and
lowest asked prices (or, if such information is available, the closing selling
price)  per share of Common Stock on the date in question in the
over-the-counter market, as such prices are reported by the National Association
of Securities Dealers through its NASDAQ system or any successor system.  If
there are no reported bid and asked prices (or closing selling price) for the
Common Stock on the date in question, then the mean between the highest bid
price and lowest asked price (or the closing selling price) on the last
preceding date for which such quotations exist will be determinative of Fair
Market Value.

 

(iii) Plan Administrator.  Notwithstanding the foregoing, if the Plan
Administrator determines that, as a result of circumstances existing on any
date, the use of the above rules is not a reasonable method of determining Fair
Market Value on that date or if Common Stock is not at the time listed or
admitted to trading as outlined above, the Plan Administrator may use such other
method as, in its judgment, is reasonable.

 

O.                                    Grant Date shall mean the date of grant of
the option as specified in the Grant Notice.

 

13

--------------------------------------------------------------------------------


 

P.                                      Grant Notice shall mean the Notice of
Grant of Stock Option accompanying the Agreement, pursuant to which Optionee has
been informed of the basic terms of the option evidenced hereby.

 

Q.                                    Incentive Option shall mean an option
which satisfies the requirements of Code Section 422.

 

R.                                     Involuntary Termination shall mean a
cessation of Optionee’s Service initiated by one or more members of the
Affiliated Group other than (i) Termination for Cause, (ii) cessation due to
Permanent Disability, or (iii) cessation due to Optionee’s death.

 

S.                                      Non-Statutory Option shall mean an
option not intended to satisfy the requirements of Code Section 422.

 

T.                                     Notice of Exercise shall mean the notice
of exercise in the form attached hereto as Exhibit I or such other form as the
Corporation shall prescribe from time to time.

 

U.                                    Option Shares shall mean the number of
shares of Common Stock subject to the option as specified in the Grant Notice.

 

V.                                     Optionee shall mean the person to whom
the option is granted as specified in the Grant Notice.

 

W.                                Parent shall mean any corporation (other than
the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

X.                                    Permanent Disability shall mean the
inability of Optionee to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which is expected to
result in death or has lasted or can be expected to last for a continuous period
of twelve (12) months or more.

 

Y.                                     Plan shall mean the Corporation’s 1999
Stock Incentive Plan.

 

Z.                                     Plan Administrator shall mean either the
Board or a committee of Board members, to the extent the committee is at the
time responsible for the administration of the Plan.

 

14

--------------------------------------------------------------------------------


 

AA.                         Retirement shall mean termination of Service with
the Corporation or Parent or Subsidiary on or after attainment of age sixty-five
(65) or attainment of age fifty-five (55) with ten (10) years of service.

 

BB.                             Service shall mean the Optionee’s performance of
services for the Corporation (or any Parent or Subsidiary) in the capacity of an
Employee, a non­-employee member of the board of directors or a consultant or
independent advisor.

 

CC.                             Stock Exchange shall mean the American Stock
Exchange or the New York Stock Exchange.

 

DD.                           Subsidiary shall mean any corporation (other than
the Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

EE.                               Termination for Cause shall mean termination
of Optionee’s Service with the Affiliated Group by reason of (i) willful
engagement by a person in gross misconduct injurious to the Corporation or the
commission by a person of any act of gross negligence or malfeasance with
respect to a person’s duties incident to Service; (ii) willful failure by a
person to attend to the material duties assigned to such person by such person’s
supervisor; (iii) a commission by a person of any act of fraud, embezzlement or
dishonesty against any member of the Affiliated Group; or (iv) conviction of a
person for any criminal offense involving fraud or dishonesty or any similar
conduct which is injurious to the reputation of the Corporation.

 

FF.                               Termination Date shall mean the first date
that Optionee is subject to a Constructive Termination or an Involuntary
Termination.

 

15

--------------------------------------------------------------------------------